Citation Nr: 1209303	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  At that time, the claim was developed as being for entitlement to service connection for bilateral "heel" disorder.  Based on a review of the Veteran's current assertions, the claim has been recharacterized as reflected on the title page above.  The claim is presently under the jurisdiction of the RO located in Chicago, Illinois.  

It appears the Veteran was scheduled for a hearing to be conducted at the RO by a Veterans Law Judge on September 19, 2011.  He did not appear for the hearing, nor request that the hearing be rescheduled.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he broke both of his heels while in the military.  See VA Form 21-526, dated in June 2005.  He claims this occurred when he fell off the back of an Army truck.  See VA Form 21-4138, dated in October 2005.  As part of his May 2006 notice of disagreement the Veteran asserted that after hurting his heels he was unable to walk for six months, necessitating the need to be "carried."  

Unfortunately, the Veteran's service treatment records have been reported to be "fire related."  See undated "Checklist for Compensation Development."  The Board recognizes that there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, 19 Vet. App. at 368.  Here, however, the Veteran did supply on his own a photocopy of an in-service treatment record showing clinical findings of right foot "cramps" in January and February 1943, and flat feet in February 1943.  

An August 2006 VA urology consult report includes a notation of history of calcaneal spur.

The Veteran was afforded a VA feet examination in December 2008.  The examiner, in citing service treatment findings, reported that in January 1943 the Veteran had right foot cramps, and in February 1943 cramping of the medial aspect of the plantar surface and bilateral flat feet.  Of note, the examiner commented that the examination was not for "flatfoot," but rather for "other foot deformity."  The examiner commented that on examination no findings were present consistent with heel spurs.  X-ray examination showed bilateral mild hallux valgus deformity of the bilateral great toes and bilateral osteopenia.  No fractures or dislocations were identified.  The examiner supplied a diagnosis of "bilateral foot pain."  He also opined that as the examination showed no heel spurs of either foot, it was less likely as not that heel spurs were permanently aggravated as a result of the in-service clinical findings (discussed above).  

A May 2010 VA outpatient treatment record includes a diagnosis of neuropathy of the feet.  

As part of a VA Form 646, dated in June 2011, the Veteran's accredited representative asserted that the Veteran has had bilateral foot pain since incurring a 1943 in-service injury.  He added that at that time he was diagnosed with foot cramps and flat feet.  In noting that VA medical records included findings reflective of calcaneal heel spurs, he noted that the Veteran was not claiming service connection for calcaneal heel spurs.  The representative took particular exception to the fact that while the VA examiner in December 2008 diagnosed "[p]ain," the examiner, though the Veteran was diagnosed in service with flat feet, specifically noted that the examination was not for the purpose of examining the Veteran for findings related to flat feet.  The representative, in essentially arguing that the December 2008 was inadequate, requested that a new examination be afforded the Veteran so that, as he was diagnosed in-service with flat feet, an opinion could be solicited as to whether the Veteran had flat feet, and, if so, whether such foot disorder was etiologically-related to the Veteran's military service.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board does not find the December 2008 examiner's examination findings/opinion to be adequate as the examiner did not provide an opinion relating to the in-service flat feet findings.  As it remains unclear whether the Veteran has a current bilateral foot disorder which may be related to his military service, a remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159(c)(4).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA examination before an appropriate medical examiner with orthopedic expertise to determine the nature and etiology of the Veteran's claimed bilateral foot disorder, to include, but not be limited to, flat feet, hallux valgus, and osteopenia.  The examiner should provide an opinion as to whether it is at least as likely as not that any foot pathology diagnosed in the course of the examination was first manifested during, was aggravated by, or is in any way related to the Veteran's active military service (to include his involvement in an in-service accident where he fell from the back of a truck).  

All indicated testing should be conducted.  The Veteran's claims folder, including a copy of this Remand, should be available to and reviewed in conjunction with the examination.  Reasons and bases for all opinions expressed should be provided and a discussion of the Veteran's documented medical history - to include his available service treatment records -- and his assertions regarding symptoms experienced in service would be helpful to the Board.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

2.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

4.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



